    Case 19-13300      Doc 132    Filed 03/03/20 Entered 03/03/20 15:33:41        Desc Main
                                   Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  SOMERVILLE BREWING COMPANY,                    Ch. 11
    Debtor                                       19-13300-FJB


                             Proceeding Memorandum and Order

MATTER:
Rescheduled Hearing:
#106 Motion filed by Creditors Marisa Braga Tauro, William B. Tauro for Relief from Stay Re:
pending civil matter (H. Brook Whelan)
#109 Limited Objection filed by the Debtor (Parker, Nina)

Decision set forth more fully as follows:
Hearing held. For the reasons stated on the record, the motion is denied without prejudice. The
current motion fails to identify any cause as required by 11 U.S.C. section 362(d)(1).

                                                 By the Court,




                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge

                                                 Dated: 3/3/2020
